DETAILED ACTION
Claims 17, 19-25, 27-32 and 35-36 are pending. Claims 17, 19-21, 23-25, 27-29 and 31-32 are amended. Claims 33 and 34 are cancelled. Claims 35 and 36 are new. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17, 19-25, 27-32, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Botts [US Patent Application Publication 2010/0117625 A1] in view of PARK et al. [US 2014/0067131 A1; hereinafter “PARK”].
Regarding claim 17, Botts teaches an apparatus (energy use monitor - 0026) for providing information (energy usage, power consumption – 0030) of a laundry machine (household appliance - 0026) (washing machine, laundry – 0065), the apparatus comprising: 
a memory; a communication circuitry; and a processor configured to (circuit or software program, module, microprocessor – 0030): 
obtain use information of the laundry machine (energy usage information – 0037) (washing machine, laundry – 0065), 
store the use information obtained a plurality of times as use history information (historical information - 0011), in the memory (known energy usage data may be stored in a memory unit of the appliance – 0036) (energy usage information stored on the internal memory - 0050), 
based on the use history information, identify a use pattern (operating cycle – 0039) of the laundry machine (usage patterns - 0010) (usage habits – 0042) (washing machine, laundry – 0065), 
receive, from an external electronic device (sensor) other than the laundry machine through the communication circuitry, environment in formation of an area where the laundry machine is located, the environment information including temperature and humidity information of the area where the laundry machine is located (temperature and humidity sensor, ambient air temperature of the environment, detect inside or outside the household appliance – 0056), 
based on the use pattern and the temperature and humidity information of the area where the laundry machine is located, identify settings of the laundry machine to be forcedly changed (sensor input also can be used to evaluate problems with the operation of the appliance, … determine possible suggestions for improving the energy usage of the appliance – 0056, 0063), 
display the settings of the laundry machine on the apparatus (display 314, 0045, 0067) and provide a control signal for forcedly changing the settings in the laundry machine (information used by the controller of the appliance to change or optimize the operation of the appliance … energy usage monitor can communicate the information to the controller which can reduce the use of the compressor during the determined time period – 0074).
While Botts teaches the above limitations, Botts does not specifically disclose in response to selection of a button provided on the apparatus, provide a control signal for forcedly changing the settings in the laundry machine.
However, PARK teaches a smart laundry machine with built in controls that is extendable to a remote apparatus that is external to the laundry machine (figure 21, 0356-0357) and in response to selection of a button provided on the apparatus, provide a control signal for forcedly changing the settings in the laundry machine (user may select a specific course - 0369, 0370). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Bott’s laundry machine to further include the remote apparatus control of PARK to provide a benefit for the a home appliance to be capable of easily communicating with external devices such that convenient use of the home appliance is achieved and enabling a user to easily confirm information regarding the home appliance without directly accessing the home appliance and to control the home appliance (PARK - 0037, 0038).

Regarding claim 19, Botts teaches the processor is further configured to: obtain current state information of the laundry machine, the current state information comprising current state information of a part included in the laundry machine (configured to sense the ON or OFF state of the interior light of the appliance – 0060) (open state of each door of the appliance - 0064).

Regarding claim 20, Botts teaches the current state information of the part corresponds to information obtained by at least one sensor included in the laundry machine (light sensor, motion sensor, etc – 0060).

Regarding claim 21, Botts teaches the processor is further configured to: identify a first state to which a current state of the part included in the laundry machine is expected to transition and a transition time from the current state to the first state (0060, 0064) ("ON" time or a stand-by energy usage of the appliance, and an "ON" time or a stand-by energy usage of one or more subsystems within the appliance – 0042, 0043).

Regarding claim 22, Botts teaches the processor is further configured to: provide alarm information, to an electronic device, if the transition time is less than a preset time (predetermined periods of time - 0050) (message or indicator - 0064).

Regarding claim 23, Botts teaches the alarm information comprises a remaining use time of the part included in the laundry machine (message or indicator - 0064).

Regarding claim 24, Botts teaches the processor is further configured to: analyze a life cycle corresponding to the use pattern based on the use information of the laundry machine obtained from the laundry machine (operation cycle – 0043, cycle appliance being run - 0063).

Regarding claim 25, Botts teaches a method for providing information (energy usage, power consumption – 0030) of a laundry machine (household appliance - 0026) (washing machine, laundry – 0065) at an apparatus (energy use monitor - 0026), the method comprising: 
obtaining use information of the laundry machine (energy usage information – 0037); 
storing the use information obtained a plurality of times as use history information (historical information - 0011), in a memory (known energy usage data may be stored in a memory unit of the appliance – 0036) (energy usage information stored on the internal memory - 0050); 
based on the use history information, identifying a use pattern (operating cycle – 0039) of the laundry machine (usage patterns - 0010) (usage habits – 0042); 
receiving, from an external electronic device (sensor) other than the laundry machine, environment information of an area where the laundry machine is located, the environment information including temperature and humidity information of the area where the laundry machine is located (temperature and humidity sensor, ambient air temperature of the environment, detect inside or outside the household appliance – 0056); 
based on the use pattern and the temperature and humidity information of the area where the laundry machine is located, identifying settings of the laundry machine to be forcedly changed (sensor input also can be used to evaluate problems with the operation of the appliance, … determine possible suggestions for improving the energy usage of the appliance – 0056, 0063); and 
displaying the settings of the laundry machine on the apparatus (display 314, 0045, 0067), and providing a control signal for forcedly changing the settings in the laundry machine (information used by the controller of the appliance to change or optimize the operation of the appliance … energy usage monitor can communicate the information to the controller which can reduce the use of the compressor during the determined time period – 0074).
While Botts teaches the above limitations, Botts does not specifically disclose in response to selection of a button provided on the apparatus, provide a control signal for forcedly changing the settings in the laundry machine.
However, PARK teaches a smart laundry machine with built in controls that is extendable to a remote apparatus that is external to the laundry machine (figure 21, 0356-0357) and in response to selection of a button provided on the apparatus, provide a control signal for forcedly changing the settings in the laundry machine (user may select a specific course - 0369, 0370). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Bott’s laundry machine to further include the remote apparatus control of PARK to provide a benefit for the a home appliance to be capable of easily communicating with external devices such that convenient use of the home appliance is achieved and enabling a user to easily confirm information regarding the home appliance without directly accessing the home appliance and to control the home appliance (PARK - 0037, 0038).

Regarding claim 27, Botts teaches obtaining current state information of the laundry machine, the current state information comprising current state information of a part included in the laundry machine (configured to sense the ON or OFF state of the interior light of the appliance – 0060) (open state of each door of the appliance - 0064).

Regarding claim 28, Botts teaches the current state information of the part corresponds to information obtained by at least one sensor included in the laundry machine (light sensor, motion sensor, etc – 0060).

Regarding claim 29, Botts teaches identifying a first state to which a current state of the part included in the laundry machine is expected to transition and a transition time from the current state to the first state (0060, 0064) ("ON" time or a stand-by energy usage of the appliance, and an "ON" time or a stand-by energy usage of one or more subsystems within the appliance – 0042, 0043).

Regarding claim 30, Botts teaches providing alarm information, to an electronic device, if the transition time is less than a preset time (predetermined periods of time - 0050) (message or indicator - 0064).

Regarding claim 31, Botts teaches the alarm information comprises a remaining use time of the part included in the laundry machine (message or indicator - 0064).

Regarding claim 32, Botts teaches analyzing a life cycle corresponding to the use pattern based on the use information of the laundry machine received from the laundry machine (operation cycle – 0043, cycle appliance being run - 0063).

Regarding claims 35 and 36, while Botts teaches the above limitations, Botts does not specifically disclose the laundry machine is an external device with respect to the apparatus.
	However, PARK teaches a smart laundry machine with built in controls that is extendable to a remote apparatus that is external to the laundry machine (figure 21, 0356-0357).
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Bott’s laundry machine to further include the remote apparatus of PARK to provide a benefit for the a home appliance to be capable of easily communicating with external devices such that convenient use of the home appliance is achieved and enabling a user to easily confirm information regarding the home appliance without directly accessing the home appliance and to control the home appliance (PARK - 0037, 0038).

Response to Arguments
Applicant's arguments with respect to claims 17 and 25 have been considered but are moot in view of the new ground(s) of rejection.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chapman et al. (US Patent Number 8,761,911 B1) discloses a system for remotely monitoring a site for anticipated failure and maintenance with a plurality of controls.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2857